            Case 3:21-cv-00311-HZ       Document 20   Filed 03/17/21   Page 1 of 37


1

2    Michael Fuller, OSB No. 09357
     OlsenDaines
3
     US Bancorp Tower
4    111 SW 5th Ave., Suite 3150
     Portland, Oregon 97204
5    michael@underdoglawyer.com
6    Direct 503-222-2000

7    Kim Sordyl, OSB No. 031610
     Sordyl Law LLC
8
     422 NW 13th Ave # 751
9    Portland, Oregon 97209
     503-502-1974
10

11   Emily Templeton
     Court Certified Law Clerk
12   OlsenDaines
13
     Attorneys for Plaintiff
14

15
                           UNITED STATES DISTRICT COURT
16
                                     DISTRICT OF OREGON
17

18                                   PORTLAND DIVISION

19

20
                                                Case No. 3:21-cv-00311-HZ
21   A.B.
                                                PLAINTIFF’S RESPONSE IN
22                       Plaintiff              OPPOSITION TO OHSU’S MOTION
23                                              FOR PROTECTIVE ORDER
                   vs
24                                              Oral Argument Requested
     DR. JASON CAMPBELL
25
     and OREGON HEALTH &
26   SCIENCE UNIVERSITY
27
                         Defendants
28




     RESPONSE TO MOTION – Page 1 of 37
             Case 3:21-cv-00311-HZ     Document 20     Filed 03/17/21   Page 2 of 37


1

2                                     INTRODUCTION
3
           OHSU publicized its motion to news reporters as a request for a protective
4
     order. But OHSU is really asking the Court for a form of censorship called a prior
5

6    restraint. A prior restraint on free speech is “one of the most extraordinary remedies”

7    in the law, and “the least tolerable infringement on First Amendment rights.” To
8
     obtain a prior restraint, a party must generally meet the high evidentiary burden
9
     associated with a temporary restraining order, and must generally prove that unless
10

11   the Court grants its request for censorship, it will be impossible to have a fair and

12   impartial trial.
13
           The Supreme Court has roundly rejected prior restraint absent circumstances
14
     not present in this case. OHSU’s motion does not mention the most recent Ninth
15

16   Circuit case on prior restraint, the 2017 Dan Farr opinion. The Dan Farr opinion
17
     makes clear that “this case is simply not one of the rare instances in which pretrial
18
     publicity mandates prior restraints.”
19

20
           Trial is at least two years away. Plaintiff, Dr. Campbell, and OHSU are all

21   making public statements about the case. Plaintiff is a survivor using a pseudonym,
22
     and so an order censoring her counsel is essentially an order censoring her. The mere
23
     filing and publicizing of OHSU’s motion has already had its intended chilling effect
24

25   on free speech. Continued speech by plaintiff’s counsel will not cause a substantial

26   likelihood of materially prejudicing the jury selection process two years from now,
27
     and many alternative measures to censorship exist.
28
           For these reasons, OHSU’s motion should be denied.



     RESPONSE TO MOTION – Page 2 of 37
                Case 3:21-cv-00311-HZ                 Document 20            Filed 03/17/21          Page 3 of 37


1

2                                               TABLE OF CONTENTS
3

4    Introduction .............................................................................................................. 2

5

6
     Table of Contents ..................................................................................................... 3

7
     Table of Authorities ................................................................................................. 5
8

9
     Legal Standards ....................................................................................................... 8
10

11
     Relevant Facts ........................................................................................................ 11
12

13
              1. Trial is two years away. .............................................................................. 11
14

15            2. All parties are making public statements. ................................................ 11
16

17            3. Plaintiff is a survivor using a pseudonym. ................................................ 14
18

19            4. The chilling effect of OHSU’s motion. ........................................................ 15
20

21            5. Plaintiff decided to hold OHSU publicly accountable. .............................. 18

22

23
     Argument ................................................................................................................. 21

24
              1. OHSU’s motion for protective order may be denied because it
25
                 is actually a motion for temporary restraining order. .............................. 21
26

27
              2. OHSU’s motion should be denied because there is insufficient
28               evidence of any threat to a fair and impartial trial. ................................. 22




     RESPONSE TO MOTION – Page 3 of 37
                Case 3:21-cv-00311-HZ                 Document 20            Filed 03/17/21          Page 4 of 37


1

2             2.1. The Portland Division is comprised of numerous counties in
                   a large metro area and so public comments two years before
3
                   jury selection are unlikely to threaten the fairness of trial. .................. 24
4

5             2.2. This is a civil case, not a lurid or inflammatory criminal case. ............. 26
6

7             2.3. In lieu of the censorship OHSU seeks, if needed at the time of
                   trial, this Court can instead explore available and appropriate
8
                   alternative measures to ensure an impartial jury is empaneled. .......... 29
9

10
              2.4. Even if it could be adopted, OHSU’s requested order is one-sided
11                 and overbroad. ......................................................................................... 31

12

13
     Conclusion ............................................................................................................... 34

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     RESPONSE TO MOTION – Page 4 of 37
              Case 3:21-cv-00311-HZ                 Document 20           Filed 03/17/21          Page 5 of 37


1

2                                         TABLE OF AUTHORITIES
3

4    Cases

5

6            Am. Trucking Ass’ns Inc. v. City of L.A.
             559 F.3d 1046 (9th Cir 2009) .......................................................................... 21
7

8
             Berndt v. Cal. Dep’t of Corr.
9            2004 U.S. Dist. LEXIS 15896 (N.D. Cal. Aug. 9, 2004) .................. 9, 26-27, 32
10

11           Clifford v. Trump
             2018 U.S. Dist. LEXIS 225869 (C.D. Cal. July 31, 2018) .......................... 9, 24
12

13
             Columbia Broad. Sys., Inc. v. United States Dist. Court for Cent. Dist.
14           729 F.2d 1174 (9th Cir 1983) .......................................................................... 10
15

16           Constand v. Cosby
             229 F.R.D. 472 (E.D. Penn. 2005) .................................................................. 28
17

18
             Dan Farr Prods. v. United States Dist. Court
19           874 F.3d 590 (9th Cir 2017) ....................................................... 2, 23-26, 29, 31
20

21           Doe v. Hawaii
             2011 U.S. Dist. LEXIS 119527 (D. Haw. Oct. 14, 2011) ............................... 22
22

23
             Doe v. Rose
24           2016 WL 9107137 (C.D. Cal. Sept. 30, 2016) ...................................... 27-29, 32
25

26           Elrod v. Burns
             427 U.S. 347 (1976)............................................................................................ 8
27

28
             Gentile v. State Bar of Nevada
             501 U.S. 1030 (1991) ................................................................................ 8-9, 26

     RESPONSE TO MOTION – Page 5 of 37
           Case 3:21-cv-00311-HZ                Document 20           Filed 03/17/21          Page 6 of 37


1

2         Graham v. Weber
          2015 U.S. Dist. LEXIS 135343 (D.S.D. Oct. 5, 2015) .................................... 28
3

4
          Hunt v. Nat’l Broad. Co.
5         872 F.2d 289 (9th Cir 1989) ...................................................................... 10, 25
6

7         Kokusai Semiconductor Equip. Corp. v. ASM Int’l, N.V.
          2019 US Dist LEXIS 47186 (D. Or. Jan. 25, 2019) ........................................ 11
8

9
          Levine v. United States Dist. Court for Cent. Dist.
10
          764 F.2d 590 (9th Cir 1985) ........................................................ 8-10, 26-27, 32
11

12        Lopez v. Brewer
13
          680 F.3d 1068 (9th Cir 2012)...................................................................... 21-22

14
          Monterrosa v. City of Vallejo
15
          2021 U.S. Dist. LEXIS 26791 (E.D. Cal. Feb. 10, 2021) ............................... 21
16

17
          Muhaymin v. City of Phx.
18        2020 U.S. Dist. LEXIS 99522 (D. Ariz. June 5, 2020) ...................................... 9

19

20
          Nebraska Press Ass’n v. Stuart
          427 U.S. 539 (1976) ..................................................................................... 8, 30
21

22
          Provenz v. Miller
23        102 F.3d 1478 (9th Cir 1996) .......................................................................... 22

24

25        Rosenblum v. Does 1-10
          474 F. Supp. 3d 1128 (D. Or. 2020) ................................................................ 21
26

27
          Smith v. Goguen
28        415 U.S. 566 (1974) ......................................................................................... 10




     RESPONSE TO MOTION – Page 6 of 37
           Case 3:21-cv-00311-HZ                 Document 20           Filed 03/17/21          Page 7 of 37


1

2         Schwartz v. Upper Deck Co.
          183 F.R.D. 672 (S.D. Cal. 1999) ..................................................................... 22
3

4
          United States v. McGregor
5         838 F. Supp. 2d 1256 (M.D. Ala. 2012) ............................................................ 9
6

7         Underwood v. BSNF Ry. Co.
          359 F. Supp. 3d 953 (D. Mont. 2018) ............................................................. 33
8

9
          Winter v. Nat. Res. Defense Council, Inc.
10
          555 U.S. 7 (2008) ............................................................................................. 22
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     RESPONSE TO MOTION – Page 7 of 37
              Case 3:21-cv-00311-HZ     Document 20      Filed 03/17/21   Page 8 of 37


1

2                                    LEGAL STANDARDS
3
             “The loss of First Amendment freedoms, for even minimal periods of time,
4
     unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373-74
5

6    (1976). Accordingly, a court’s entry of a prior restraint on speech is “one of the most

7    extraordinary remedies known to our jurisprudence” and is subject to a strict
8
     scrutiny type analysis. Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 562 (1976).
9
     Prior restraints “are the most serious and the least tolerable infringement on First
10

11   Amendment rights.” Nebraska Press, 427 U.S. at 559.

12           Prior restraints are constitutional only if the (1) the activity restrained poses
13
     either a clear and present danger or a serious and imminent threat to a protected
14
     competing interest; (2) the order is narrowly drawn; and (3) less restrictive
15

16   alternatives are not available. Levine v. United States Dist. Court for Cent. Dist., 764
17
     F.2d 590, 595 (9th Cir 1985).
18
             In Gentile v. State Bar of Nevada, the Supreme Court adopted a less stringent
19

20
     standard for prior restraints of speech against attorneys, in the context of an

21   attorney disciplinary action. 501 U.S. 1030 (1991). In Gentile, the Supreme Court
22
     rejected the argument that Nevada had to demonstrate a “clear and present danger
23
     of actual prejudice or an imminent threat” before discipline could be imposed on an
24

25   attorney. Id. at 1069-74. Instead, the Court held that a speech-restricting rule can

26   pass constitutional muster if it prohibits attorney comments that present a
27
     “substantial likelihood of materially prejudicing an adjudicative proceeding.” Id. at
28
     1075.



     RESPONSE TO MOTION – Page 8 of 37
            Case 3:21-cv-00311-HZ      Document 20    Filed 03/17/21   Page 9 of 37


1

2          After Gentile, a gag order restricting an attorney’s speech is not
3
     constitutionally permissible unless (1) the attorney’s speech presents a substantial
4
     likelihood of material prejudice to the proceedings; (2) the proposed protective order
5

6    is narrowly tailored; (3) alternatives to the protective order would not be effective;

7    and (4) the order would be effective in achieving the government’s (court’s) goal. See
8
     United States v. McGregor, 838 F. Supp. 2d 1256, 1262 (M.D. Ala. 2012); Clifford v.
9
     Trump, No. CV 18-02217 SJO (FFMx), 2018 WL 5273913, 2018 U.S. Dist. LEXIS
10

11   225869, at *11-16 (C.D. Cal. July 31, 2018). “Since Gentile, many lower courts have

12   been reluctant to find that there exists a ‘substantial likelihood of material
13
     prejudice.”’ Berndt v. Cal. Dep’t of Corr., No. C03-3174 TEH, 2004 WL 1774227, 2004
14
     U.S. Dist. LEXIS 15896, at *8 (N.D. Cal. Aug. 9, 2004).
15

16         Attorneys do not lose their constitutional rights at the courthouse door. Levine
17
     v. United States Dist. Court for Cent. Dist., 764 F.2d 590, 595 (9th Cir 1985). While
18
     a lower standard applies to prior restraints on the speech of attorneys participating
19

20
     in a case, courts have been hesitant to limit attorney speech when the targeted

21   communications do not violate any applicable order or rule. Muhaymin v. City of
22
     Phx., No. CV-17-04565-PHX-SMB, 2020 U.S. Dist. LEXIS 99522, at *8 (D. Ariz. June
23
     5, 2020) (denying defendant’s expedited motion to gag plaintiff’s counsel from
24

25   making statements about the case).

26

27

28




     RESPONSE TO MOTION – Page 9 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21    Page 10 of 37


1

2          A prior restraint to ensure a fair trial is permissible “only if its absence would
3
     prevent securing twelve jurors who could, with proper judicial protection, render a
4
     verdict based only on the evidence admitted during trial.” Hunt v. Nat’l Broad. Co.,
5

6    872 F.2d 289, 295 (9th Cir 1989). A restraining order is unconstitutionally vague if

7    it fails to give clear guidance regarding the types of speech for which an individual
8
     may be punished. Smith v. Goguen, 415 U.S. 566, 572-73 (1974). A restraining order
9
     is unconstitutionally broad if categorically limits types of statements and does not
10

11   distinguish between which types of statements pose a serious and imminent threat

12   to the administration of justice and those that do not. Levine, 764 F.2d at 599.
13
           The Oregon Rules of Professional Conduct permit attorneys to make public
14
     statements concerning pending cases. ORPC 3.6. The rules make clear that even
15

16   extrajudicial statements known to have a materially prejudicial effect are permitted
17
     so long as the statements pertain to the claim or defense involved and the identity
18
     of the people involved; information contained in a public record; that an investigation
19

20
     of a matter is in progress; the scheduling or result of any step in litigation; a request

21   for assistance in obtaining evidence and information; a warning of danger concerning
22
     the behavior of a person involved, when there is reason to believe that there exists
23
     the likelihood of substantial harm to an individual or to the public interest; or to
24

25   reply to charges of misconduct. Id.

26         A party subject to a prior restraint may immediately petition the Ninth
27
     Circuit under 28 U.S.C. § 1651(a) to review the order. Columbia Broad. Sys., Inc. v.
28
     United States Dist. Court for Cent. Dist., 729 F.2d 1174, 1177-78 (9th Cir 1983).



     RESPONSE TO MOTION – Page 10 of 37
            Case 3:21-cv-00311-HZ       Document 20     Filed 03/17/21   Page 11 of 37


1

2                                     RELEVANT FACTS
3
        1. Trial is two years away.
4
           OHSU filed its motion on March 10, after plaintiff’s counsel Ms. Sordyl
5

6    responded to questions from news reporters at a peaceful rally on OHSU’s campus

7    organized by OHSU Dr. Sue Aicher in support of the plaintiff in this case. Doc. 13;
8
     Exhibit 1. It has been reported that the average length of time between when a case
9
     is filed until a case proceeds to a jury trial in Oregon is approximately 22.7 months.
10

11   Kokusai Semiconductor Equip. Corp. v. ASM Int’l, N.V., No. 3:18-cv-00323-AC, 2019

12   US Dist LEXIS 47186, at *29 (D. Or. Jan. 25, 2019). Very few civil cases have been
13
     tried before a jury in the past year due to the pandemic, and there are now a backlog
14
     of civil cases awaiting trial, making it unlikely that this case will be tried in the next
15

16   two years. Fuller Declaration ¶ 1.
17
        2. All parties are making public statements.
18
           At the same time OHSU filed its motion on March 10, OHSU’s Strategic
19

20
     Communications Interim Senior Director emailed numerous news organizations

21   with detailed messages “regarding the sexual harassment lawsuit” and commenting
22
     on the witnesses and attorneys in this case, and even commenting on OHSU’s
23
     motion. Fuller Declaration ¶ 2; Exhibit 2; Exhibit 3; Exhibit 4; Exhibit 5. Plaintiff’s
24

25   counsel received emails from KATU Channel 2 News and the Portland Business

26   Journal on the afternoon of March 10 asking for comments on OHSU’s messages
27
     regarding this lawsuit at the same time plaintiff’s counsel was reading through
28
     OHSU’s motion on PACER to censor his comments. Fuller Declaration ¶ 3.



     RESPONSE TO MOTION – Page 11 of 37
            Case 3:21-cv-00311-HZ     Document 20     Filed 03/17/21   Page 12 of 37


1

2          From the very start of this case, OHSU, through its spokespeople including
3
     executives, strategic communications directors, publicists, and attorneys, have made
4
     various comments about this case, including comments by OHSU to various news
5

6    organizations about the merits of the allegations in plaintiff’s complaint, the

7    strengths of OHSU’s defenses, and the reputation and credibility of witnesses. Fuller
8
     Declaration ¶ 4; Exhibit 4; Exhibit 5; Exhibit 6; Exhibit 7.
9
           OHSU recently made public statements critical of plaintiff’s counsel and about
10

11   this very motion, arguably misleading the public about the relief OHSU is actually

12   seeking in its motion. Exhibit 8. As KGW Channel 8 News reported, “In her
13
     statement, [OHSU Executive Vice President, Chief Administrative Officer and Chief
14
     of Staff Connie] Seeley wrote OHSU will file a protective order to stop the plaintiff’s
15

16   attorneys, including Michael Fuller, from ‘...attacking the personal character of
17
     OHSU members and engaging in other abusive tactics.’” Exhibit 8. No statement in
18
     the record by Mr. Fuller about this case can fairly be described as either a personal
19

20
     character attack or an abusive tactic.

21         On March 1, Dr. Campbell’s lawyer made statements to news reporters
22
     suggesting that plaintiff made her story up and that Dr. Campbell was innocent of
23
     the sexual misconduct allegations in the complaint. Exhibit 10. OHSU’s Seeley later
24

25   publicly stated that “we believe the survivor/victim”, undercutting Dr. Campbell’s

26   credibility. Exhibit 5. OHSU commented on the allegations in plaintiff’s complaint,
27
     stating that it believed that Dr. Campbell did in fact sexually harass plaintiff.
28
     Exhibit 5.



     RESPONSE TO MOTION – Page 12 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 13 of 37


1

2          The nonprofit TIME’S UP, directed by OHSU professor Dr. Choo, a key figure
3
     described in plaintiff’s complaint, made various public statements through her
4
     publicist, the TIME’S UP president, and one of her attorneys, about the facts of this
5

6    case. Doc. 14-3, p. 36; Exhibit 11; Exhibit 12; Exhibit 13. As OHSU’s exhibit suggests,

7    TIME’S UP later deleted communications pertaining to this case before OHSU’s
8
     motion was filed. Doc. 14-3, p. 36.
9
           Plaintiff understands that various other OHSU executives, doctors, and
10

11   employees have communicated publicly about this case and may have also

12   intentionally deleted communications about this case, helping to give the false
13
     impression that plaintiff is the only party in this case making public comments about
14
     witnesses and the allegations in the complaint. Exhibit 14. OHSU has also addressed
15

16   public questions, and questions submitted by members of its own departments,
17
     about the allegations in the complaint, about the character of witnesses, namely Dr.
18
     Campbell and Dr. Choo, about the circumstances of Dr. Campbell’s departure from
19

20
     OHSU, about previous victims who had reported Dr. Campbell to OHSU, and about

21   OHSU’s choice to continue promoting Dr. Campbell on Twitter after OHSU received
22
     credible reports that Dr. Campbell had sexually assaulted women on and around
23
     campus. Exhibit 5; Exhibit 22.
24

25         OHSU’s motion makes specific reference to statements by plaintiff’s counsel

26   on Twitter but does not reference all the statements made by OHSU on its much
27
     larger Twitter platform. Mr. Fuller’s Twitter account has 5,508 followers. Fuller
28
     Declaration ¶ 16. Fuller’s Twitter account is a law blog for his law office and performs



     RESPONSE TO MOTION – Page 13 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 14 of 37


1

2    First Amendment functions. Fuller Declaration ¶ 16. Ms. Sordyl’s Twitter account
3
     has 1,156 followers. Fuller Declaration ¶ 16. It is highly unlikely that the individuals
4
     who will ultimately make up the jury pool in this case two years from now are
5

6    currently following plaintiff’s counsels’ Twitter accounts. Fuller Declaration ¶ 16. If

7    any potential jurors turn out to have seen any comments about this case online,
8
     which is highly, highly unlikely, it is more likely that potential jurors saw comments
9
     about this case made on OHSU’s Twitter account, which has 15,800 followers, or
10

11   OHSU’s Instagram account, which has 13,400 followers. Fuller Declaration ¶ 16;

12   Exhibit 19. As one blogger recently put it, “OHSU has a bullhorn, we have conviction.
13
     They have control of the institutional email system and website, and are using it to
14
     try to convince you that what they have done and how they are acting is not wrong.”
15

16   Exhibit 9.
17
        3. Plaintiff is a survivor using a pseudonym.
18
           Plaintiff is a social worker at the VA hospital and cannot afford strategic
19

20
     communications directors or publicists. Fuller Declaration ¶ 5. Plaintiff’s

21   contingency lawyers are the only professional help she has to communicate with the
22
     public on her behalf and respond to questions about this case. Fuller Declaration ¶ 6.
23
           Plaintiff hired her counsel not only as litigators but also as advocates. Fuller
24

25   Declaration ¶ 7. Plaintiff’s counsel are vocal advocates for justice in the community,

26   and plaintiff hired her counsel for this very reason. Fuller Declaration ¶ 8; Sordyl
27
     Declaration ¶¶ 1-3.
28




     RESPONSE TO MOTION – Page 14 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 15 of 37


1

2          Plaintiff’s professional services agreement with her counsel specifically states
3
     that plaintiff hired her counsel to perform various First Amendment functions in
4
     addition to litigation, including to, “provide case information to the public and the
5

6    media through email, blog, twitter, in person, at press conferences, and over the

7    phone, and perform other related functions to assist client, discuss the case for
8
     educational purposes, and raise awareness about the case.” Fuller Declaration ¶ 9.
9
           Plaintiff filed this case in part based on her belief that OHSU is in desperate
10

11   need of a spotlight and a culture change, and she hired her counsel to put OHSU in

12   the spotlight and to call out wrongdoers by name. Sordyl Declaration ¶ 3.
13
           Plaintiff is proceeding anonymously in this case thus far. So practically, the
14
     comments she makes about the case and her responses to questions from news
15

16   reporters must generally come through her counsel, to avoid risking the disclosure
17
     of her identity. Sordyl Declaration ¶ 4.
18
        4. The chilling effect of OHSU’s motion.
19

20
           OHSU sought to confer on its motion after Ms. Sordyl attended a peaceful

21   rally of about 100 OHSU doctors, professors, pharmacists, radiologists, and medical
22
     students to protest OHSU’s handling of sexual misconduct allegations on campus.
23
     Exhibit 1; Exhibit 15. At the rally, Ms. Sordyl responded to questions from news
24

25   reporters on behalf of her client about this case. Exhibit 1.

26         The tone of the rally was highly critical of OHSU. Exhibit 1; Exhibit 16. The
27
     rally was organized by Dr. Sue Aicher, who has worked at OHSU for 20 years.
28
     Exhibit 1; Exhibit 16. “I think for many of us, [plaintiff’s] story just really resonates



     RESPONSE TO MOTION – Page 15 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21    Page 16 of 37


1

2    and we feel like it’s time for real action at OHSU,” Aicher said, addressing the crowd.
3
     Exhibit 1; Exhibit 16. “This needs to be a safe work environment for everyone.”
4
     Exhibit 1; Exhibit 16. Aicher said she was “sickened but not surprised” by how OHSU
5

6    officials handled this case. Exhibit 1; Exhibit 16. Aicher said she wasn’t surprised to

7    learn of the lawsuit or the allegations in it. Exhibit 1; Exhibit 16. “I think the part
8
     that shocked me the most was this was a flagrant assault and nothing was done.”
9
     Exhibit 1; Exhibit 16. She and the others that gathered on the campus were there
10

11   demanding accountability and change from OHSU. Exhibit 1; Exhibit 16. “If they

12   can’t stop sexual assault, then how do they stop harassment and intimidation and
13
     all the other stuff that comes with it?” Aicher said at the rally. Exhibit 1; Exhibit 16.
14
     A coalition of unions representing OHSU workers attended the rally, including
15

16   AFSCME Local 328, the Graduate Researchers United and OHSU House Officers
17
     Union, and issued a statement condemning a pattern of silence by the OHSU
18
     administration. Exhibit 1; Exhibit 16. AFSCME Local 328 later demonstrated
19

20
     against OHSU executive Laura Stadum in concert with plaintiff’s counsel and in

21   solidarity with plaintiff. Exhibit 21. After the rally, Seeley banned all further
22
     communications critical of OHSU by employees such as Dr. Aicher.
23
           During conferral, OHSU said its motion would be limited to an order “barring
24

25   plaintiff’s counsel from continuing to post information about potential witnesses in

26   this case attacking their credibility”, whether or not such information was truthful,
27
     presumably to protect Dr. Choo and the continued viability of Dr. Choo’s consulting
28
     business and celebrity status. Doc. 14-3, pg. 38; Exhibit 15; Exhibit 22 (“How come



     RESPONSE TO MOTION – Page 16 of 37
            Case 3:21-cv-00311-HZ     Document 20       Filed 03/17/21   Page 17 of 37


1

2    people like Dr. Choo were tagging and taking pictures on twitter with JC after
3
     knowing this was happening?”)
4
           During conferral, plaintiff’s counsel inquired as to the form of the proposed
5

6    order OHSU was seeking, and asked whether the order was narrow and applied

7    equally to all participants in this case, or just to plaintiff or her counsel. Fuller
8
     Declaration ¶ 10. The motion OHSU actually filed sought a much broader prior
9
     restraint than the narrow relief described in OHSU’s conferral email, and differed
10

11   from the relief OHSU told news reporters it was seeking. Exhibit 8; Exhibit 15.

12   OHSU conceded during conferral that the Court may not grant the motion anyway,
13
     leaving plaintiff’s counsel to believe OHSU may have ulterior motives for filing and
14
     publicizing its motion. Fuller Declaration ¶ 11.
15

16         Out of concern that OHSU’s demand to immediately confer on its motion was
17
     an attempt to chill the speech of plaintiff and her counsel and to deter another union
18
     rally outside OHSU’s campus and to curb further comments critical of Dr. Choo, and
19

20
     in light of several pending requests for interviews with news reporters, and believing

21   the motion lacked the required evidentiary support, plaintiff’s counsel sought to
22
     promptly raise the matter with the Court, and sought expedited consideration.
23
     Fuller Declaration ¶ 12.
24

25         Regardless of how the Court rules, OHSU’s motion has already had its

26   intended effect of chilling the advocacy of plaintiff and her counsel (and others,
27
     explained infra), and of attempting to frame the case in OHSU’s favor to the Court
28
     as early as possible in the litigation. Fuller Declaration ¶ 13. OHSU’s motion,



     RESPONSE TO MOTION – Page 17 of 37
            Case 3:21-cv-00311-HZ     Document 20    Filed 03/17/21   Page 18 of 37


1

2    combined with OHSU’s public statements about the motion, have caused at least one
3
     news article to suggest that Mr. Fuller was “attacking the personal character of
4
     OHSU members and engaging in other abusive tactics.” Exhibit 8. This suggestion
5

6    is false. No statement in the record by Mr. Fuller pertaining to this case can fairly

7    be described as either a personal character attack or an abusive tactic. Regardless,
8
     the damage caused by the motion, and Seeley’s publicity of it, has been done, and
9
     OHSU’s goal of creating a chilling effect has been accomplished.
10

11         The chilling effect caused by OHSU’s motion and OHSU’s public statements

12   about its motion reaches even beyond this case. On March 15, Mr. Fuller received an
13
     email from another victim’s advocate representing two women against a university.
14
     Exhibit 17. The attorney wrote Mr. Fuller worried that OHSU’s tactic of gagging
15

16   plaintiffs’ counsel may now be copied by the university in her case. Exhibit 17.
17
        5. Plaintiff decided to hold OHSU publicly accountable.
18
           OHSU’s motion is critical of plaintiff because she chose to raise awareness
19

20
     about OHSU’s alleged pattern and practice of burying the complaints of survivors

21   who report sexual misconduct against male OHSU doctors. Doc. 14-1, pg. 41-44.
22
     OHSU’s own meeting notes suggest plaintiff was not alone in her concerns that
23
     OHSU was secretly burying complaints of survivors. Exhibit 22 (“Dr. Ma. Dr. Dolan.
24

25   Dr. Cambpell. Why were all of these stories buried?”) (“Given the history of OHSU

26   of denying and not attending to sexual harassment charges how do you see a path
27
     forward for staff? I was sickened today by Sharon Anderson’s email.”)
28




     RESPONSE TO MOTION – Page 18 of 37
            Case 3:21-cv-00311-HZ        Document 20   Filed 03/17/21   Page 19 of 37


1

2          The source of OHSU’s criticism is likely the public outpouring of support
3
     plaintiff has received for her choice to come forward, and the outpouring of criticism
4
     OHSU has received for the alleged choices it made in handling plaintiff’s complaint.
5

6    Fuller Declaration ¶ 14.

7          In particular, OHSU professor Dr. Choo has been excommunicated by many
8
     in the medical community based on her alleged role in the coverup of sexual assault
9
     complaints, and Dr. Choo has been publicly criticized nationally for her handling of
10

11   plaintiff’s complaint. Exhibit 11; Exhibit 12. The Hollywood Reporter recently

12   reported that 18 members of Dr. Choo’s own board of directors resigned after
13
     learning of Dr. Choo’s behavior including comments critical of survivors, and racist
14
     comments substantiated by Dr. Choo’s own text messages and Twitter comments.
15

16   Exhibit 13; Complaint ¶ 69. Hollywood celebrity Rose McGowan recently made
17
     statements in support of plaintiff’s decision to raise public awareness and critical of
18
     OHSU executive Dr. Choo and TIME’S UP as referenced in plaintiff’s complaint.
19

20
     Exhibit 13; Complaint ¶ 63. Public statements from plaintiff’s counsel, both to news

21   reporters and on Twitter, have helped keep the public up-to-date in the news and on
22
     the Internet about this case, just as OHSU’s spokespeople have, and about events
23
     like peaceful rallies and protests in support of plaintiff. Levario Declaration ¶ 2. The
24

25   tone of plaintiff’s counsel’s statements has been met with support from many (though

26   certainly not all) members of the OHSU community and has helped encourage and
27
     give strength to OHSU employees who now feel more comfortable sharing their
28
     stories. Levario Declaration ¶ 4.



     RESPONSE TO MOTION – Page 19 of 37
            Case 3:21-cv-00311-HZ       Document 20     Filed 03/17/21   Page 20 of 37


1

2          The statements from Mr. Fuller cited in OHSU’s motion have been based in
3
     fact and in compliance with Oregon’s professional rules on trial publicity. Fuller
4
     Declaration ¶ 15. None of the statements by Mr. Fuller were reasonably known to
5

6    prejudice a trial in this case, considering that trial is at best two years in the future,

7    let alone to “materially” prejudice a trial in this case. Plaintiff’s detailed 39-page
8
     complaint in this case names over a dozen OHSU executives and employees, and
9
     alleges various levels of misconduct. Plaintiff’s counsel are within their rights to
10

11   publicly comment on the various aspects of this case and to advocate for their client.

12         Prior to filing this action, plaintiff’s counsel hired independent ethics counsel
13
     to advise them of the legal ethics pertaining to their communications and advocacy
14
     on behalf of their anonymous client. Fuller Declaration ¶ 15; Exhibit 17. Plaintiff’s
15

16   counsel takes the professional rules very seriously. Fuller Declaration ¶ 15. While
17
     certain public statements of plaintiff’s counsel may not comport with traditional
18
     notions of what it means to be lawyerly, the public statements are factual and
19

20
     otherwise protected by the First Amendment. Fuller Declaration ¶ 15.

21

22

23

24

25

26

27

28




     RESPONSE TO MOTION – Page 20 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 21 of 37


1

2                                        ARGUMENT
3
        1. OHSU’s motion for protective order may be denied because it is
4          actually a motion for temporary restraining order.

5          OHSU’s motion is filed and publicized as a motion for a protective order. The
6
     motion should have actually been filed and publicized as a motion for temporary
7
     restraining order (TRO). See Monterrosa v. City of Vallejo, No. 2:20-cv-01563-TLN-
8

9    DB, 2021 U.S. Dist. LEXIS 26791, at *37-40 (E.D. Cal. Feb. 10, 2021) (“Defendants’
10
     motion for protective order is more properly construed as a motion for a temporary
11
     restraining order” … “as the requested relief does not seek to limit the scope or
12

13
     method of discovery” … but instead asks “the Court to restrain Plaintiffs’ counsel

14   from making specific statements during the pendency of the instant action. … For
15
     the foregoing reasons, the Court denies Defendants’ Motion for Protective Order
16
     without prejudice to refiling as a motion for a TRO”.)
17

18         The standard for a TRO is essentially identical to the standard for a

19   preliminary injunction. Rosenblum v. Does 1-10, 474 F. Supp. 3d 1128, 1132 (D. Or.
20
     2020) (internal quotation marks and citations omitted). “A preliminary injunction is
21
     “an extraordinary and drastic remedy, one that should not be granted unless the
22

23   movant, by a clear showing, carries the burden of persuasion.” Lopez v. Brewer, 680

24   F.3d 1068, 1072 (9th Cir 2012). In order to meet this burden, the moving party must
25
     establish that they are “likely to succeed on the merits, that he is likely to suffer
26
     irreparable harm in the absence of preliminary relief, that the balance of equities
27

28   tips in his favor, and that an injunction is in the public interest.” Am. Trucking Ass’ns




     RESPONSE TO MOTION – Page 21 of 37
            Case 3:21-cv-00311-HZ     Document 20     Filed 03/17/21   Page 22 of 37


1

2    Inc. v. City of L.A., 559 F.3d 1046, 1052 (9th Cir 2009) (quoting Winter v. Nat. Res.
3
     Defense Council, Inc., 555 U.S. 7, 21 (2008)).
4
           OHSU’s motion is not supported with the type of evidence necessary to carry
5

6    its burden of persuasion “by a clear showing” under the appropriate legal standard

7    above. Lopez, 680 F.3d at 1072. OHSU is now prohibited from arguing a different
8
     legal standard than the standard contained in its motion, and OHSU cannot now
9
     submit new evidence to address the fact that it filed its motion according to the
10

11   wrong rule or standard. Schwartz v. Upper Deck Co., 183 F.R.D. 672, 682 (S.D. Cal.

12   1999) (citing Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir 1996) (“It is well
13
     accepted that the raising of new issues and submission of new facts in [a] reply brief
14
     is improper.”). For this reason, the Court may deny OHSU’s motion.
15

16      2. OHSU’s motion should be denied because there is insufficient
           evidence of any threat to a fair and impartial trial.
17

18         OHSU’s motion should be denied on the merits. “Because the potential for

19   injury to the integrity of the judicial process is significant in cases involving trial
20
     publicity, a court may restrict publicity in certain circumstances. However, only the
21
     occasional case presents a danger of prejudice from pretrial publicity. To determine
22

23   whether a case presents a danger of prejudice from pretrial publicity, a court must

24   balance the interests of ensuring the integrity of the judicial process, including the
25
     right to a fair and impartial jury, with the competing First Amendment rights of the
26
     attorneys publicizing the case.” Doe v. Hawaii, No. 11-00550 DAE-KSC, 2011 WL
27

28   4954606, 2011 U.S. Dist. LEXIS 119527, at *5 (D. Haw. Oct. 14, 2011) (internal

     quotation marks and citations omitted). “To strike that balance, courts may issue a

     RESPONSE TO MOTION – Page 22 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21    Page 23 of 37


1

2    protective order (otherwise known as a ‘gag order’) when a substantial likelihood of
3
     material prejudice may result from the extrajudicial statements. Additionally, the
4
     order must be ‘narrowly drawn’ and no ‘less restrictive alternatives’ may be
5

6    available, such as voir dire, change of venue or some other device.” Id. at *6 (internal

7    quotation marks and citations omitted).
8
           Recently, the Ninth Circuit overturned a district court’s order limiting a
9
     litigant’s free speech rights from “making public statements prior to and during trial
10

11   on certain topics relevant to the merits of the case.” Dan Farr Prods. v. United States

12   Dist. Court, 874 F.3d 590, 592 (9th Cir 2017). The plaintiff argued that defendants’
13
     objective was to taint the jury pool and win the case in the court of public opinion.
14
     Id. The plaintiff submitted evidence of the defendants’ numerous social media posts
15

16   expressing their opinions on the merits of the case, responses to those posts, press
17
     releases, pages from defendants’ website with links to news articles on the case and
18
     documents filed with the court, and an online news article quoting one of the
19

20
     defendants. Id. Finding that the defendants’ “comments, posts, and actions were

21   threatening [the plaintiff’s] constitutional right to a fair trial”, the court granted an
22
     order prohibiting the defendants from, inter alia, making a variety of statements
23
     about the facts of the case on social media or otherwise. Id.
24

25         The Ninth Circuit noted that “[t]here is no dispute that the district court’s

26   orders are prior restraints on speech” and that [t]here is a heavy presumption
27
     against prior restraints on speech, and they are subject to the strict scrutiny
28
     standard of review.” Id. at 593 n.2. The court then held that “[t]he orders at issue



     RESPONSE TO MOTION – Page 23 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21    Page 24 of 37


1

2    are unconstitutional prior restraints on speech. They prohibit speech that poses
3
     neither a clear and present danger nor a serious and imminent threat to [the
4
     plaintiffs’] interest in a fair trial. The well-established doctrines on jury selection
5

6    and the court’s inherent management powers provide an alternative, less restrictive,

7    means of ensuring a fair trial.” Id. at 393. The court went on to explain the basis for
8
     its holding in detail, and the factors that led the Ninth Circuit to vacate the district
9
     court’s order mandate this Court’s rejection of the prior restraint order that OHSU
10

11   seeks here.1

12         2.1.     The Portland Division is comprised of numerous
13
                    counties in a large metro area and so public
                    comments two years before jury selection are
14                  unlikely to threaten the fairness of trial.
15
           In Dann Farr, the court reiterated that “[a] prior restraint to ensure a fair
16
     trial is permissible only if its absence would prevent securing twelve jurors who
17

18   could, with proper judicial protection, render a verdict based only on the evidence

19   admitted during trial.” (internal quotation marks and citation omitted). The court
20
     rejected the district court’s evidentiary assumptions in support of its gag order. Inter
21
     alia, the Ninth Circuit noted that the “district court draws prospective jurors from a
22

23

24
     1 The court noted in a footnote that it did not need to address or apply the lower
     “substantial likelihood of material prejudice” standard for prior restraints of
25   attorneys participating in a case because that standard did not apply to the case at
     hand given the order was directed at a party to the case rather than attorneys. Dan
26
     Farr, 874 F.3at 593 n.3. Although here OHSU requests an order restraining
27   plaintiff’s counsels’ speech, the basis for the Ninth Circuit’s decision regarding the
     supposed tainting of the jury pool, the requirement that the order be narrowly
28
     tailored, and that there must be no other less restrictive alternatives to the restraint,
     are equally applicable to a case restraining attorney speech. See, e.g., Clifford, 2018
     WL 5273913, 2018 U.S. Dist. LEXIS 225869, at *11-16.

     RESPONSE TO MOTION – Page 24 of 37
            Case 3:21-cv-00311-HZ     Document 20     Filed 03/17/21    Page 25 of 37


1

2    list of approximately 1.75 million registered voters in San Diego and Imperial
3
     Counties. Simply stated, there is no evidence connecting the scope of [the
4
     defendants’] speech with the relevant jury pool.” Id. at 594. The court noted that
5

6    even when overestimating the percentage of the jury pool that would have been

7    exposed to the defendants’ statements about the case, an estimated “8.9 percent of
8
     the relevant jury pool…is insufficient to demonstrate that twelve unbiased jurors
9
     could not be found absent the restraining orders.” Id. (citing to Hunt, 872 F.2d at
10

11   295) (finding that where a pre-trial television broadcast would likely reach more

12   than 20 percent of adults in the relevant area, “there remain[ed] an extremely large
13
     pool of untainted potential jurors from which to draw twelve.”).
14
           The Ninth Circuit also pointed to the lack of any evidence that anyone who
15

16   actually read the defendants’ postings or articles about the case was a member of
17
     the jury pool and the district court’s failure to assess “whether the community from
18
     which the jury will be drawn is small and rural, or large, populous, metropolitan,
19

20
     and heterogeneous.” Id. (citing to Hunt, 872 F.2d at 294-95).

21         Like in Dan Farr, OHSU provides no support that the media coverage of this
22
     case has been exposed to potential jurors, or any evidence that the OHSU members
23
     who have expressed support for plaintiff via her counsel’s Twitter posts will be part
24

25   of the jury pool. This lack of evidentiary support is fatal to OHSU’s motion.

26         OHSU also provides no requisite evidence connecting the scope of plaintiff’s
27
     counsels’ speech with the relevant jury pool. This Court draws prospective jurors
28
     from eleven counties, including Multnomah County and Washington County. See



     RESPONSE TO MOTION – Page 25 of 37
            Case 3:21-cv-00311-HZ      Document 20       Filed 03/17/21   Page 26 of 37


1

2    https://www.ord.uscourts.gov/index.php/jurors#locations. Just these two counties
3
     have close to 1 million registered voters.2 3 The community from which the jury pool
4
     will be drawn from in this case is populous, large, mostly urban, and metropolitan.
5

6    As in Dan Farr, the sheer lack of evidence by OHSU addressing these requirements

7    is fatal to the high burden required to infringe upon the free speech rights of plaintiff
8
     and her counsel. See also Berndt, 2004 WL 1774227, 2004 U.S. Dist. LEXIS 15896,
9
     at *10-11 (“Defendants’ proposed order does not meet the requirements outlined in
10

11   Levine, as modified by Gentile. First, Defendants do not present any evidence of how

12   Ms. Price’s extra-judicial statements impair the fairness of the impending trial or
13
     threaten the integrity of the judicial system.”).
14
           2.2.   This is a civil case, not a lurid or inflammatory
15
                  criminal case.
16
           In Dann Farr, the Ninth Circuit noted that whether “the subject matter of the
17

18   case is lurid or highly inflammatory” is a factor that also needs to be evaluated. In

19   that case, the court noted that the civil case before it “involves issues that are far
20
     more banal than the subject matters of the criminal trials in which pretrial publicity
21
     has presented serious constitutional problems.” Dan Farr, 874 F.3d at 594. The civil-
22

23   criminal distinction is a critical one, because of the heightened duty of the court in

24

25
     2 Multnomah County reports 571,444 registered voters in the November 3, 2021
26
     election.
27   https://multco.us/elections/historical-turnout-and-registration-statistics
     3 Washington County reports 386,016 registered voters in the November 3, 2021
28
     election.
     https://www.co.washington.or.us/AssessmentTaxation/Elections/CurrentElection/cu
     rrent-turnout.cfm

     RESPONSE TO MOTION – Page 26 of 37
            Case 3:21-cv-00311-HZ       Document 20   Filed 03/17/21   Page 27 of 37


1

2    protecting the accused’s rights under the Sixth Amendment to a fair and impartial
3
     trial. See Levine, 764 F.2d at 596. The rare cases that have applied or upheld
4
     restraints on pretrial publicity, including those cited by OHSU in its motion, have
5

6    almost exclusively been criminal cases. See, e.g., Berndt, 2004 WL 1774227, 2004

7    U.S. Dist. LEXIS 15896, at *7 (“Although Defendants’ motion proposes a series of
8
     questions that are identical to those suggested for defense counsel in Levine, 764
9
     F.2d at 599, Levine was a very different case involving criminal proceedings that
10

11   were highly publicized in national and local media. By contrast, there is no indication

12   that this civil trial will be highly publicized. Under these circumstances, Defendants’
13
     proposed order is overbroad.”); Doe, 2011 WL 49546062011 U.S. Dist. LEXIS 119527,
14
     at *13-14 (comparing the civil case at hand with Levine and Sheppard v. Maxwell
15

16   (384 U.S. 333 (1966)), noting that these cases were extraordinary criminal cases and
17
     finding that the attorney’s “statements simply do not rise to the high level necessary
18
     to justify issuing a protective order.”).
19

20
            While the allegations in plaintiff’s complaint against OHSU made headlines

21   because the public was previously unaware of OHSU’s alleged behavior, there is no
22
     indication that the civil trial in this case two years from now to resolve plaintiff’s
23
     negligence claim against OHSU will be highly publicized like a lurid or highly
24

25   inflammatory criminal trial.

26          OHSU relies heavily on an outlier Central District of California case, Doe v.
27
     Rose, No. CV-15-07503-MWF-JCX, 2016 WL 9107137 (C.D. Cal. Sept. 30, 2016)
28
     involving NBA All-Star Derrick Rose. In Rose, the court did find that a substantial



     RESPONSE TO MOTION – Page 27 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 28 of 37


1

2    likelihood of material prejudice existed and issued a restraining order analogous to
3
     the order OHSU requests the Court enter here. Id. at *6. But the facts in Rose are
4
     inapposite. Inter alia, the barrage of media releases in Rose included that
5

6    defendant’s counsel “trumpeted information regarding Plaintiff’s sexual behavior

7    and history” and the prior restraint applied to both parties equally. Id at *2. Most
8
     important – in Doe the court recognized that “the parties’ attempts to litigate their
9
     respective cases with the press have increased as the trial date has drawn near” and
10

11   noted that its decision to grant the restraining order occurred on the “eve of trial” in

12   response to media coverage at that time. Id. at *4. On this point, the court contrasted
13
     the denial of a restraining order in another high-profile civil proceeding, Constand
14
     v. Cosby, 229 F.R.D. 472 (E.D. Penn. 2005), explaining that “[u]nlike this action,
15

16   however, Constand was only in the discovery phase when the court denied the
17
     defendant’s motion. The court thus had no need, at that point in the litigation, to be
18
     concerned about prejudice once the jury was empaneled.”) (internal citation omitted).
19

20
     The proximity of the prior restraint order in Rose to the nearing trial date clearly

21   distinguishes Rose from the facts of this case.
22
           Here, this case was filed less than a month ago, Dr. Campbell still has yet to
23
     file an answer, and it is far too early in the litigation to assess whether any pretrial
24

25   publicity will have any impact on a potential trial that is unlikely to be conducted

26   any time soon. See, e.g., Graham v. Weber, No. CIV 13-4100, 2015 WL 5797857, 2015
27
     U.S. Dist. LEXIS 135343, at *29 (D.S.D. Oct. 5, 2015) (“The Court denies the
28
     requested gag order as the extrajudicial statements in issue do not pose a substantial



     RESPONSE TO MOTION – Page 28 of 37
            Case 3:21-cv-00311-HZ      Document 20      Filed 03/17/21   Page 29 of 37


1

2    likelihood of materially prejudicing the pending adjudicatory proceeding. In
3
     addition, the statements at issue do not warrant a gag order to prevent possible
4
     prejudice in the event a retrial takes place sometime in the future. Any prejudice
5

6    from statements would have to be evaluated for their impact at the time of any future

7    trial proceedings. Any present action based on the possibility of a future trial at some
8
     date well into the future is too speculative.”).
9
           The difference in the timing of the prior restraint sought in Rose (on the eve
10

11   of trial) and the timing of the prior restraint sought by OHSU in this case (before the

12   start of discovery, two years from trial) warrants denial of OHSU’s motion. Even
13
     OHSU conceded during conferral that the Court may well deny the motion at this
14
     stage. Further, the order in Rose was issued before the Ninth Circuit’s detailed
15

16   explanation of the evidence that the Court needs to assess to satisfy the high burden
17
     of restraining free speech and clarifying the viability of available alternative
18
     remedies, especially proper voir dire (discussed infra). As in Dan Farr, all of the
19

20
     requisite factors indicate that “this case is simply not one of the rare instances in

21   which pretrial publicity mandates prior restraints.” Dan Farr, 874 F.3d at 594.
22
           2.3.   In lieu of the censorship OHSU seeks, if needed at
23                the time of trial, this Court can instead explore
                  available and appropriate alternative measures to
24                ensure an impartial jury is empaneled.
25
           In Dan Farr, the Ninth Circuit also set aside the court’s orders because “prior
26
     restraint is not the least restrictive means of ensuring a fair trial here.” Dan Farr,
27

28   874 F.3d at 595. The court noted that it had “previously approved voir dire, jury

     instructions, delay, change of venue or jury sequestration as appropriate

     RESPONSE TO MOTION – Page 29 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 30 of 37


1

2    alternatives preferable to censorship.” Id. (internal quotation marks and citations
3
     omitted). The district court had found “voir dire insufficient because it would entail
4
     excluding from the jury all citizens who have read or heard about the case and who
5

6    keep abreast of current events.” Id. at 595. In rejecting that reasoning, the Ninth

7    Circuit explained that “voir dire means nothing of the sort—rather, it screens out
8
     those with fixed opinions as to guilt or innocence.” Id. (internal quotes and citation
9
     omitted).
10

11         The Ninth Circuit further rejected the district court’s finding that jury

12   instructions would be inadequate because “the Court cannot run the risk of thinking
13
     the jury will do as the Court says”, holding that the Ninth Circuit and the Supreme
14
     Court “have repeatedly recognized a rebuttable presumption that juries follow jury
15

16   instructions.” Id. As to sequestration, the Ninth Circuit questioned the district
17
     court’s findings because “juror inconvenience alone cannot outweigh Petitioners'
18
     exercise of fundamental First Amendment rights.” Id. at 596. The Ninth Circuit
19

20
     concluded its ‘other alternatives’ discussion by holding that, “[i]n addition to

21   improperly analyzing each alternative, we note that the district court’s logic
22
     disqualified alternatives categorically and would justify imposition of prior
23
     restraints in almost any situation where an article is written or a statement is made
24

25   in a public forum.” Id. (citing to Nebraska Press, 427 U.S. at 554) (“[E]ven pervasive,

26   adverse publicity does not inevitably lead to an unfair trial.”). The Ninth Circuit also
27
     held that in rejecting these other viable alternatives “the district court rejected
28
     binding precedent that voir dire, sequestration, and jury instructions can be



     RESPONSE TO MOTION – Page 30 of 37
            Case 3:21-cv-00311-HZ       Document 20     Filed 03/17/21   Page 31 of 37


1

2    alternatives to prior restraints. This record does not demonstrate that those
3
     alternatives are unavailable or inappropriate, and any imposition of a prior restraint
4
     must be based on case-specific justifications for why less extreme measures are not
5

6    viable alternatives.” Id. (internal citation omitted).

7          OHSU argues that the well-recognized alternatives to a gag order impinging
8
     on counsel’s free speech rights are not viable because “[a]t this early stage in the
9
     litigation, none of these alternatives sufficiently protect against the prejudicial effect
10

11   of the publicity being generated by plaintiff’s counsel.” Doc. 13 at 9. This argument

12   perverts the applicable standard. As explained supra, one of the reasons that
13
     OHSU’s motion should be denied is because it is premature and speculative in regard
14
     to any effects on the jury. Arguing that the recognized alternatives to prior restraints
15

16   on speech are unviable because the case is far from trial is circular and fallacious
17
     and must be rejected. If needed at all, there are clearly less extreme measures that
18
     are viable alternatives to OHSU’s motion for a broad, vague prior restraint that can
19

20
     be adopted, if and when the trial nears, depending on the circumstances that exist

21   at that time. OHSU’s argument here underscores that OHSU’s true motive in filing
22
     its motion has little to do with ensuring an impartial jury and instead has more to
23
     do with curtailing speech that OHSU finds harmful or critical.
24

25         2.4.   Even if it could be adopted, OHSU’s requested order
                  is one-sided and overbroad.
26
           In Dan Farr, the court stated that “[u]nlike other cases involving attorneys or
27

28   the press, grisly crimes or national security, the district court’s orders silence one

     side of a vigorously litigated, run-of-the-mill civil trademark proceeding.” Dan Farr,

     RESPONSE TO MOTION – Page 31 of 37
            Case 3:21-cv-00311-HZ     Document 20     Filed 03/17/21   Page 32 of 37


1

2    874 F.3d at 596. Despite its own organized media statements about this case and
3
     about this very motion, OHSU “moves for an order [unilaterally] restricting
4
     plaintiff’s counsel and anyone acting in concert with them, from continuing to make
5

6    public statements relating to: (1) The character, credibility, or reputation of a party

7    or potential witness; (2) The strengths or weaknesses of the case of any party; and
8
     (3) Any other information the attorneys know or reasonably should know is likely to
9
     be inadmissible as evidence and would create a substantial risk of prejudice.” Doc.
10

11   13 at 2. Even in the primary case that OHSU relies on, the court’s order was directed

12   at both parties. See Rose, 2016 WL 9107137, at *6.
13
           OHSU claims that the scope of its requested order is narrowly tailored
14
     because it is analogous to the subjects that the Ninth Circuit stated would be
15

16   appropriate in Levine. But as explained in detail, this case is not Levine. See also
17
     Berndt, 2004 U.S. Dist. LEXIS 15896, at *12 (holing that “the proposed order is not
18
     narrowly drawn. Although Defendants’ motion proposes a series of questions that
19

20
     are identical to those suggested for defense counsel in Levine, 764 F.2d at 599, Levine

21   was a very different case involving criminal proceedings that were highly publicized
22
     in national and local media. By contrast, there is no indication that this civil trial
23
     will be highly publicized. Under these circumstances, Defendants’ proposed order is
24

25   overbroad.”). As noted in Rose, “[i]n other words, the Court is ordering the lawyers

26   to do what they already have an obligation to do. The congruence between the partial
27
     restraining order and counsel’s ethical obligations illustrates how limited and
28
     appropriate this partial restraining order is.” Rose, 2016 WL 9107137, at *6 (citing



     RESPONSE TO MOTION – Page 32 of 37
            Case 3:21-cv-00311-HZ      Document 20     Filed 03/17/21   Page 33 of 37


1

2    to Model Rules of Professional Conduct Rule 3.6). As noted supra, plaintiffs’ counsel
3
     is well aware of their ethical obligations regarding publicity and have acted
4
     accordingly. There is no justified basis for the Court to issue a restraining order that
5

6    simply reiterates the requirements of Oregon’s professional rules. See, e.g.,

7    Underwood v. BSNF Ry. Co., 359 F. Supp. 3d 953, 955-60 (D. Mont. 2018) (noting
8
     that counsel had complied with Rule 3.6 and finding that a protective order is not
9
     warranted).
10

11         OHSU’s proposed order is also unconstitutionally broad because it seeks to

12   limit the speech not only of plaintiff’s counsel acting on plaintiff’s behalf but also
13
     “anyone acting in concert with them.” Doc. 13 at 2. Literally dozens of women, some
14
     employed by OHSU, some not, some in Oregon, some not, some in the United States,
15

16   some not, some known to plaintiff or her counsel by name, some known only by online
17
     handle or pseudonym, are working in concert with plaintiff’s counsel, as well as local
18
     union leaders, making public statements critical of OHSU and its reputation, and
19

20
     statements pertaining to the weaknesses of OHSU’s defenses in this case, and

21   general statements about this case, and to organize peaceful rallies and protests and
22
     demonstrations, and to encourage other witnesses to come forward. Fuller
23
     Declaration ¶ 17; Exhibit 21. OHSU’s motion, and OHSU’s publicity of its motion, is
24

25   already having a chilling effect on these women, as well as plaintiff and her counsel,

26   as indicated by the message by one of the women who lives in Canada and questioned
27
     the idea that she too may be subject to OHSU’s proposed order by acting in concert
28
     with plaintiff’s counsel on Twitter. Exhibit 20. Finally, OHSU’s proposed order is



     RESPONSE TO MOTION – Page 33 of 37
            Case 3:21-cv-00311-HZ      Document 20    Filed 03/17/21   Page 34 of 37


1

2    vague, to the extent it does not define words like “character”, “credibility”,
3
     “reputation”, “strengths”, “weaknesses”, “substantial risk of prejudice” etc., and to
4
     the extent it seeks to restrain any public comment pertaining to the credibility of
5

6    OHSU, whether or not the comment even pertains to this case, with no end date.

7                                        CONCLUSION
8
           A plaintiff is not required to trade in their First Amendment rights in order
9
     to exercise their Seventh Amendment rights, and attorneys to not lose their First
10

11   Amendment rights at the courthouse door. This case is two years from trial, and the

12   various comments made by plaintiff’s counsel related to the case do not stand to
13
     interfere with the parties’ rights to a fair and impartial jury trial, no more than the
14
     various comments made by OHSU about this case stand to interfere with the parties’
15

16   rights to a fair and impartial jury trial.
17
           The timing of OHSU’s motion, less than a month after this case was filed, and
18
     after plaintiff’s counsel answered questions from news reporters at a peacefully rally
19

20
     on OHSU’s campus, and after OHSU’s professor Dr. Choo was excommunicated by

21   members of the medical community, and after 18 of Dr. Choo’s board members
22
     resigned in protest of her alleged behavior in this case, all point to the conclusion
23
     that OHSU’s motion has much to do with avoiding bad press for its executives and
24

25   celebrities and much less to do with any legitimate concern about the ability of the

26   Court to select a fair jury over two years from now.
27

28




     RESPONSE TO MOTION – Page 34 of 37
            Case 3:21-cv-00311-HZ    Document 20     Filed 03/17/21   Page 35 of 37


1

2          The chilling effect sought by OHSU has been accomplished through the
3
     publicizing of its motion, and it would not surprise plaintiff if OHSU now withdrew
4
     the motion. Respectfully, if OHSU’s motion is not withdrawn, this Court should deny
5

6    it, based on the appropriate legal standards and the evidence in the record.

7

8
     March 17, 2021
9
                                     RESPECTFULLY FILED,
10

11                                   s/ Michael Fuller
                                     Michael Fuller, OSB No. 09357
12
                                     Lead Trial Attorney for Plaintiff
13                                   OlsenDaines
                                     US Bancorp Tower
14                                   111 SW 5th Ave., Suite 3150
15
                                     Portland, Oregon 97204
                                     michael@underdoglawyer.com
16                                   Direct 503-222-2000
17

18

19

20

21

22

23

24

25

26

27

28




     RESPONSE TO MOTION – Page 35 of 37
           Case 3:21-cv-00311-HZ     Document 20    Filed 03/17/21   Page 36 of 37


1

2                           CERTIFICATE OF COMPLIANCE
3
     This brief complies with the applicable word-count limitation under LR 7-2(b)
4    because it contains 7,651 words, including headings, footnotes, and quotations, but
5
     excluding the caption, table of contents, table of cases and authorities, signature
     block, exhibits, and any certificates of counsel.
6

7
     March 17, 2021
8

9                                    s/ Michael Fuller
                                     Michael Fuller, OSB No. 09357
10
                                     Lead Trial Attorney for Plaintiff
11                                   OlsenDaines
                                     US Bancorp Tower
12                                   111 SW 5th Ave., Suite 3150
13
                                     Portland, Oregon 97204
                                     michael@underdoglawyer.com
14                                   Direct 503-222-2000
15

16

17

18

19

20

21

22

23

24

25

26

27

28




     RESPONSE TO MOTION – Page 36 of 37
           Case 3:21-cv-00311-HZ     Document 20    Filed 03/17/21   Page 37 of 37


1

2                             CERTIFICATE OF SERVICE
3
     I caused this document to be served on all parties who have appeared in this action
4    through the CM/ECF system.

5

6    March 17, 2021
7
                                     s/ Michael Fuller
8                                    Michael Fuller, OSB No. 09357
                                     Lead Trial Attorney for Plaintiff
9
                                     OlsenDaines
10                                   US Bancorp Tower
                                     111 SW 5th Ave., Suite 3150
11
                                     Portland, Oregon 97204
12                                   michael@underdoglawyer.com
                                     Direct 503-222-2000
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     RESPONSE TO MOTION – Page 37 of 37
